Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated March 27, 1978 (People v DeFeo, 61 AD2d 1141 [1978]), affirming a judgment of the Supreme Court, Suffolk County, rendered December 4, 1975, and motion by the appellant for summary judgment on the application for a writ.
Upon the papers filed in support of the application and motion and the papers filed in opposition thereto, it is
Ordered that the application and motion are denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]). Ritter, J.P., Santucci, Altman and Krausman, JJ., concur.